 1

 2

 3

 4

 5
                         UNITED STATES DISTRICT COURT
 6
                                 EASTERN DISTRICT OF CALIFORNIA
 7

 8   AURORA CERVANTES,                                   Case No. 1:18-cv-01738-DAD-SAB

 9                  Plaintiff,                           ORDER DIRECTING CLERK OF COURT
                                                         TO CLOSE CASE
10           v.
                                                         (ECF No. 11)
11   PINNACLE HOSPITALITY GROUP, LLC,
     et al.,
12
                    Defendants.
13

14

15          On May 3, 2019, the parties filed a stipulation dismissing this action with prejudice and

16 with each party to bear their own costs and fees. (ECF No. 11.) In light of the stipulation of the

17 parties, this action has been terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San

18 Jose, 111 F.3d 688, 692 (9th Cir. 1997), and has been dismissed with prejudice and without an

19 award of costs or attorney’s fees.
20          Accordingly, the Clerk of the Court is HEREBY ORDERED to CLOSE the file in this

21 case and adjust the docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).

22
     IT IS SO ORDERED.
23

24 Dated:      May 6, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                     1
